Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00849-CV

                                         MCJAM, INC.,
                                           Appellant

                                                v.

                                  CD AUTO SERVICE, INC.,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015-CV-04322
                        Honorable David J. Rodriguez, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is REVERSED, and judgment is RENDERED that Appellee CD Auto Service, Inc. take nothing.
It is ORDERED that Appellant MCJAM, Inc. recover its costs on appeal from Appellee CD Auto
Service, Inc.

       SIGNED December 5, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice